Detailed Office Action
The communication dated 7/1/2022 has been entered and fully considered.
Claims 1-9 have been amended and are pending.  Claims 4-9 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
The applicant argues that “Wikipedia” states that nanocellulose is nanosized cellulose (diameter less than 1 micron) and microcellulose refers to cellulose having a diameter greater than 1 micron.  
	This is not defined anywhere in the instant specification.  The applicant’s use of the term microcellulose to mean a paper pulp with a SR of 40-60 is incorrect when microcellulose and nanocellulose mean substantially the same thing in the art.  The applicant never specifically redefined the term microcellulose.

The applicant argues that the person of ordinary skill in the art would understand that 2014/0088252 is describing cellulose of different sizes.
	It is not.  It says “microfibrillated cellulose (for example so called nanocellulose or microcellulose)”.  That is it is saying that microfibrillated cellulose is called nanocellulose or microcellulose.
The applicant argues that the ‘814 publication is saying microfibrillateed cellulose can include microcellulose and nanocellulose not that they are called the same thing.
	The ‘814 publication uses the words “also known as”.  This is a clear indication that it is disclosing synonyms.
For avoidance of all doubt the Examiner presents this citation from Ankerfor [pg. 7].  The terms MFC, NFC, and nanocellulose are used interchangeably.  The term MFC was the initial term used in industry and the term NFC or nanocellulose is only a change in nomenclature.
	 
    PNG
    media_image1.png
    496
    1209
    media_image1.png
    Greyscale

The applicant is using the term microcellulose incorrectly in their claim.  It would be better to claim A cellulose paper composite comprising 80-85% paper pulp with an SR of 40-60 and 15-20 wt.% of nanocellulose.

ZIEGENBEIN
Applicant argues that ZEIGENBEIN does not disclose the range of 15-20%.
	The range of 0.05-20% of ZEIGENBEIN overlaps with the claimed range.
Applicant argues that ZEIGENBEIN does not disclose 80-85% microcellulose.
	In response ZEIGENBEIN discloses 0.05-20% nanocellulose.  This means that the remainder if 80-99.5% of the normal pulp in the paper composite sheet.
Applicant argues that the pulp of ZIEGENBEIN is not microcellulose.
	This is the exact issue with the applicant’s recital of microcellulose and why the claim is insolubly ambiguous.  In the arguments the applicant argued that microcellulose has a diameter of greater than 1 micron.  Hardwood and softwood pulps meet this limitation.  The applicant has also said that a pulp with a specific SR is a microcellulose.  Finally, microcellulose has a different accepted meaning than the applicant’s intended meaning.
Applicant argues that ZIEGENBEIN fails to disclose an increase in tear propagation resistance.
	In response the applicant does not claim how the comparison sheet is constructed.  The sheet could be made in a different way or with different microcellulose (for example hardwood vs. softwood).  For example, the sheet with nanocellulose could use a higher bonding softwood while the sheet without nanocellulose could use the lower bonding hardwood.  The sheet with nanocellulose could be made thicker than the sheet without nanocellulose.  Finally, a sheet made in substantially the same way would be expected to have substantially the same properties.
Applicant argues unexpected results for a concentration of 15-20% nanocellulose.
	The applicant’s unexpected results do not form a nexus with the scope of the claim.  The applicant claims all nanocellulose (no limitations on length, diameter, aspect ratio, or degree of substitution).  Further, the applicant claims all microcellulose (hardwood/softwood pulps with any degree of refining)
PALTAKERI
Applicant argues that PALKATERI does not disclose 80-85% microcellulose.
	This is the exact issue with the applicant’s recital of microcellulose and why the claim is insolubly ambiguous.  In the arguments the applicant argued that microcellulose has a diameter of greater than 1 micron.  Hardwood and softwood pulps meet this limitation.  The applicant has also said that a pulp with a specific SR is a microcellulose.  Finally, microcellulose has a different accepted meaning than the applicant’s intended meaning.
Applicant argues that PALTAKERI fails to disclose an increase in tear propagation resistance.
	In response the applicant does not claim how the comparison sheet is constructed.  The sheet could be made in a different way or with different microcellulose (for example hardwood vs. softwood).  For example, the sheet with nanocellulose could use a higher bonding softwood while the sheet without nanocellulose could use the lower bonding hardwood.  The sheet with nanocellulose could be made thicker than the sheet without nanocellulose.  Finally, a sheet made in substantially the same way would be expected to have substantially the same properties.
Applicant argues unexpected results for a concentration of 15-20% nanocellulose.
	The applicant’s unexpected results do not form a nexus with the scope of the claim.  The applicant claims all nanocellulose (no limitations on length, diameter, aspect ratio, or degree of substitution).  Further, the applicant claims all microcellulose (hardwood/softwood pulps with any degree of refining)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, The definition of nanocellulose and micro-cellulose is substantially unclear. The applicant gives no size ranges to define nano-cellulose and micro-cellulose. In the industry these terms are sometimes even used interchangeably except when special definitions are given (average length and width).
U.S. 2014/0088252 [0014] microfibrillated cellulose is called nanocellulose or
microcellulose.
U.S. 2016/0257814 [0037] microfibrillated cellulose is known as multiple things (including microcellulose, microfibrils, nanofibrillated cellulose, nanocellulose, or nanofibrils).

The applicant current is claiming a composition containing two things which are not given a specific definition and are known in the art to sometimes mean the same thing.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “microcellulose” in claim 1 is used by the claim to mean “paper pulp,” while the accepted meaning is “nanocellulose, NFC, MFC.” The term is indefinite because the specification does not clearly redefine the term.

The terms MFC, NFC, and nanocellulose are used interchangeably.  The term MFC was the initial term used in industry and the term NFC or nanocellulose is only a change in nomenclature.
	 
    PNG
    media_image1.png
    496
    1209
    media_image1.png
    Greyscale

The applicant is using the term microcellulose incorrectly in their claim.  It would be better to claim A cellulose paper composite comprising 80-85% paper pulp with an SR of 40-60 and 15-20 wt.% of nanocellulose.
Claims 2-3 depend from claim 1 and are similarly rejected.
In claim 1 and 3, it is not clear what properties/structure a micro-cellulose paper composite has.  The applicant could be comparing to a paper made a different way, different types of additives (i.e. strength additives), different types of microcellulose, and different thicknesses of paper sheet.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2020/0024413 ZIEGENBEIN.
As for claims 1-3, ZIEGENBEIN discloses a sheet with 0.5-20% nanofilaments (i.e. nanocellulose) [claim 15 (c); 0037] which overlaps the instant claim with sufficient specificity or in the alternative makes a prima facie case of obviousness.    The Examiner interprets the softwood pulp and the hardwood pulp as microcellulose which is the remainder of the sheet.  This is because they can have been refined to increase fibrillation [0036].

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30


The other limitations are insolubly ambiguous.  However, as ZIGENBEIN discloses substantially the same composition the product would be expected to have substantially the same properties including comparisons using applicant’s undefined tests and applicant’s undefined comparative paper.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2012/0043039 PALTAKERI et al., hereinafter PALTAKARI. 
As for claims 1-4, PALTAKARI discloses a sheet with up to 20% % nanofibrillated fibers (i.e. nanocellulose) [0055] which overlaps the claim with sufficient specificity or makes a prima facie case of obviousness.  
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30

The remainder of the fiber is beaten (fibrillated) pulp [0098].  The examiner interprets the beaten pulp (which fibrillates the pulp) as microfibrillated cellulose.
The other limitations are insolubly ambiguous.  However, as PALTAKARI discloses substantially the same composition the product would be expected to have substantially the same properties including comparisons using applicant’s undefined tests and applicant’s undefined comparative paper.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748